 Case 1:21-cv-00120-MN Document 31 Filed 06/21/21 Page 1 of 1 PageID #: 664




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 VERTIGO MEDIA, INC., a Delaware
 Corporation, and REMOTE MEDIA LLC, an
 Illinois Limited Liability Corporation,
                                                   Civil Action No. 21-120-MN
                Plaintiffs,
                                                   JURY TRIAL DEMANDED
        v.

 EARBUDS INC., a Delaware Corporation,

                Defendant.
                              NOTICE OF CHANGE OF ADDRESS
       Richard L. Renck, Esq. and Tracey E. Timlin, Esq., counsel of record for Vertigo Media,

Inc. and Remote Media, Inc., do hereby notify the Court and parties of record that, effective

immediately, they have a change of address, as follows:

       Richard L. Renck
       Tracey E. Timlin
       DUANE MORRIS LLP
       1201 N. Market St, Suite 501
       Wilmington, DE 19801

Dated: June 21, 2021                         DUANE MORRIS LLP


                                             /s/ Richard L. Renck
                                             Richard L. Renck (#3893)
                                             Tracey E. Timlin (#6469)
                                             1201 N. Market St, Suite 501
                                             Wilmington, DE 19801
                                             Tel.: (302) 657-4900
                                             Fax: (302) 657-4901
                                             rlrenck@duanemorris.com
                                             ttmilin@duanemorris.com
                                             Counsel for Plaintiffs Vertigo Media, Inc. and
                                             Remote Media, Inc.
